Title: To George Washington from the Massachusetts General Court, 2 July 1776
From: Massachusetts General Court
To: Washington, George



May it please Your Excellency
Watertown [Mass.]July 2nd 1776.

The General Court in Compliance with the resolve of Congress appointed Committees to go into the several Counties of Plymouth, Bristol, Worcester, and Berkshire, to raise from the Militia two thousand men, destined to New York, a Copy of

which Resolve we inclose you, & immediately on receipt of your Letter of 28th Ulto the General Assembly sent away Expresses to their several Committees appointed to raise the Men destined for New York pressing them to forward their March with all Expedition, and We hope it will not be long before they will join you. Wishing you Success in all your Enterprizes. In the Name, and by Order of the General Assembly—I am Your Excellency’s most obedient & most humble Sert

Walter Spooner

